DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 have been presented for examination.
Claim 9 has been canceled.
Claim 21 is new.
Claims 1-8 and 10-21 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 07/192021 have been fully considered. Objections to claims 8, 15 and 18 are withdrawn in view of the amendments to the claims.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Claim 1 has been amended to recite “construct a three dimensional map of the vector field from the measurement data and the output data.” Applicant argues on pg. 10 paragraph 1 that the recited claims are not practically performed in the mind. Examiner respectfully disagrees and asserts that Applicant has not provided any reasoning as to why the limitation cannot practically be performed by the mind and/or with the use of pen and paper. Examiner asserts that the broadest reasonable interpretation of a three dimensional map encompasses any data structure containing three dimensional values of the vector field. A list of three dimensional values of the vector field recorded on paper as a user performs the calculations is encompassed by the broadest reasonable interpretation of the 
Applicant further argues on pg. 10 paragraph 2 that the claimed subject matter provides a technical improvement and improves 3D map processing of vector fields.” Examiner respectfully disagrees and asserts that the alleged improvement is an improvement to the abstract idea itself and not to any particular technology or technical field. The judicial exception alone cannot provide the improvement (see MPEP 2106.05(a)). An improved abstract idea is still abstract and must be integrated into a practical application or provide significantly more than the abstract idea.
Applicant further argues on pg. 10 last paragraph that “the independent claims recite a mathematical concept in a specific manner that sufficiently limits the use of the mathematical concept to a practical application of constructing a three dimensional map of a vector field.” Examiner respectfully disagrees and asserts as stated above that “constructing a three dimensional map of a vector field” recites the abstract idea and therefore does not integrate the abstract idea into a practical application.
The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments/amendments regarding the rejection of claims 4 and 11 under 35 U.S.C. 112(b) have been fully considered but are not persuasive. Applicant has amended to define some of the variables of the equations however variables i, j, k, ∆xy, ∆            
                
                    
                        z
                    
                    
                        1
                    
                
            
        , and ∆            
                
                    
                        z
                    
                    
                        2
                    
                
            
         are still undefined by the claim. The rejection under 35 U.S.C. 112(b) is maintained.


	Regarding dependent claims, Applicant argues they should be allowable at least for depending from their respective independent claims. Examiner disagrees at least for the reasons above. The rejections under 35 U.S.C. 103 are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In view of Step 1 of the analysis, claims 1-9, and 18 are directed to a statutory category as a machine, claims 10-16 are directed to a statutory category as a process, and claims 17, 19 and 20 are directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
the at least one computing device configured to simultaneously solve a set of equations characterizing the vector field  by composing the set of equations into discrete counterparts
computing output data satisfying the discrete counterparts to the set of equations in at least one vector dimension that differs from the vector dimension of the input data using a matrices solution
construct a three dimensional map of the vector field from the measurement data and the output data.
The limitation of “simultaneously solve a set of equations characterizing the vector field by composing the set of equations into discrete counterparts”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as a mathematical concept for reciting mathematical equations and calculations. That is, other than reciting “computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” language, “solving” and “composing” in the context of this claim encompasses the user manually setting up the equations and calculating a result. 
Similarly, the limitation of “computing output data satisfying the discrete counterparts to the set of equations in at least one vector dimension that differs from the vector dimension of the 
Similarly, the limitation of “construct a three dimensional map of the vector field from the measurement data and the output data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as a mathematical concept for reciting mathematical equations and calculations. For example, but for the “computing device” language, “constructing” in the context of this claim encompasses the user mentally and/or with the use of pen and paper calculating a list of three dimensional values of the vector field as well as a mathematical equations and calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally if the claim recites mathematical concepts then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “at least one computing device having a processor and memory”. The processor is recited at a high-level of generality (i.e., as a generic 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computing device to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The other additional elements of a field measurement apparatus configured to acquire measurement data,” “obtaining the measurement data of the vector field as input data” and “measurement data of a vector field corresponding to one dimension of the vector field, 

Claim 2 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the additional element “wherein the field measurement apparatus acquires the measurement data by scanning one or more field sensors, obtaining the data from an array of field sensors, or obtaining an optical image that is correlated with the vector field.” In view of Step 2A prong two, this element is viewed as generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d) and 2106.05(h)) and does not integrate the abstract idea into a practical application. In view of Step 2B, this element is viewed as generally linking the use of a judicial exception to a particular technological environment or field of use and is not significantly more than the abstract idea. Furthermore, obtaining measurement data from sensors is well-understood, routine and conventional in the art (See MPEP 2106.05(d)). See US 20140176698 [0052], US 20040218249 [0004], US 5583690 col. 1, Patterson et al. (“A MAGNETO-OPTICAL MICROSCOPE FOR QUANTITATIVE MAPPING OF THE STRAY FIELDS FROM MAGNETIC MICROSTRUCTURES”) col. 2).
Claims 2-4, 6-8, and 18 further limit the “Mental Processes” and “Mathematical concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind 
Claim 5 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the additional element “wherein the field measurement apparatus comprises a magneto-optical indicator film.” In view of Step 2A prong two, this element is viewed as generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d) and 2106.05(h)) and does not integrate the abstract idea into a practical application. In view of Step 2B, this element is viewed as generally linking the use of a judicial exception to a particular technological environment or field of use and is not significantly more than the abstract idea. Furthermore, obtaining measurement data from a magneto-optical indicator film is well-understood, routine and conventional in the art (See MPEP 2106.05(d)). See US 20140176698 [0052], US 20040218249 [0004], US 5583690 col. 1, and Patterson et al. (“A MAGNETO-OPTICAL MICROSCOPE FOR QUANTITATIVE MAPPING OF THE STRAY FIELDS FROM MAGNETIC MICROSTRUCTURES”) col. 2.
	Claims 10-17 and 19-21 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-8 and 18 above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a set of equations however variables i, j, k, ∆xy, ∆            
                
                    
                        z
                    
                    
                        1
                    
                
            
        , and ∆            
                
                    
                        z
                    
                    
                        2
                    
                
            
         are not defined by the claim. This renders the claim indefinite.
Claim 11 recites similar subject matter to claim 4 and is rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 8, 10, 12, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Prince ("Tomographic reconstruction of 3-d vector fields." 1993 IEEE International Conference on Acoustics, Speech, and Signal Processing. Vol. 5. IEEE, 1993.) in view of Nagasaka et al. (US 20160154072), hereinafter Nagasaka.
Regarding claim 1, Prince teaches a system comprising:
a field measurement apparatus configured to acquire measurement data of a vector field corresponding to one dimension of the vector field, wherein the measurements acquired by the field measurement apparatus are limited to the one dimension of the vector field (pg. 485 col. 1 “any single inner product measurement gf (t,w) can be used to reconstruct an irrotational field provided that the probe direction satisfies …” And col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions.” Examiner notes that a probe can only measure one component or dimension of the vector field, therefore each measurement acquired is limited to one dimension of the vector field. Also see pg. 486 col. 1 “Previous efforts to develop the tomography of vector fields have focused on specific fixed vectors through which the inner product measurement is taken. We have generalized this concept to arbitrary inner product "probe" directions where these probes can depend on t and w.”); and
obtaining the measurement data of the vector field as input data (pg. 483 col. 1 “This paper generalizes this previous work by including a more general type of measurement, which we call inner product probe measurements, and by including three-dimensional vector fields.”) for the discrete counterparts to the set of equations, and 
But (12) is a more general result which shows that any single inner product measurement gf (t,w) can be used to reconstruct an irrotational field provided that the probe direction satisfies …” pg. 485 col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions. Furthermore, after evaluating the cross products it can be shown that B = MT, and since M-1 = MT the full reconstruction formula is [Equation 17]” And pg. 486 col. 1 “Therefore, the irrotational or solenoidal component of an arbitrary 3-D vector field can be reconstructed separately using only one or two inner product measurement sets, respectively” And “We have shown very general conditions under which an arbitrary vector field can be reconstructed from probe measurements through a matrix inversion at each t and w followed by standard inverse Radon transform methods. We have also shown how fields known to be either irrotational or solenoidal can be reconstructed using fewer inner product measurements than is required for an arbitrary 3-D field.”); and 
construct a three dimensional map of the vector field from the measurement data and the output data (Prince pg. 484 col. 1 “We define the Radon transform of a 3-D vector field q = q(x, y, z) = (u(x, y, z), v(x, y, z), w(x, y, z)) as q(t,w) = (u(t,w), v(t,w), w(t,w)), (2)” and pg. 486 col. 1 “We have shown very general conditions under which an arbitrary vector field can be reconstructed from probe measurements through a matrix inversion at each t and w followed by standard inverse Radon transform methods.”).
Prince does not appear to explicitly disclose at least one computing device having a processor and memory, the at least one computing device configured to simultaneously solve a set of equations characterizing the vector field by composing the set of equations into discrete counterparts.
However, Nagasaka teaches at least one computing device having a processor and memory ([0077] “As illustrated in FIG. 7, the calculation controller includes an operation unit 31, a display unit 32, a communication unit 33, a processing unit 40, and a storage unit 50.” And [0090] “The storage unit 50 is constituted of a storage device such as a read only memory (ROM), a random access memory (RAM), or a hard disk. The storage unit 50 stores a program, data, or the like for the processing unit 40 integrally controlling the calculation controller 30, and is used as a work area of the processing unit 40 so as to temporarily store results of calculation performed by the processing unit 40, operation data from the operation unit 31, or the like.”), the at least one computing device configured to simultaneously solve a set of equations characterizing the vector field  by composing the set of equations into discrete counterparts (Nagasaka [0015] “In the magnetic field measurement method of this application example, the magnetic field (C.sub.x, C.sub.y, C.sub.z) of the measurement region of the medium, which is a three-dimensional vector, can be calculated by solving simultaneous equations, the simultaneous equations being defined by three or more equations obtained by assigning respective values of combinations of the magnetization values, the values of the first alternating magnetic field, and the values of the second alternating magnetic field, to Equation 1” Also see [0085] – [0090].).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector computing system disclosed by Prince with the computing device and simultaneous equations disclosed by Nagasaka.
 One of ordinary skill in the art would have been motivated to make this modification in order to obtain fields in plurality of directions (Nagasaka [0006]).

Regarding claim 2, the references teach the system of claim 1. Prince further teaches wherein the field measurement apparatus acquires the measurement data by scanning one or more field sensors, obtaining the data from an array of field sensors, or obtaining an optical image that is correlated with the vector field (Prince pg. 483 col. 1 “This paper generalizes this previous work by including a more general type of measurement, which we call inner product probe measurements, and by including three-dimensional vector fields.” And pg. 485 col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions.”).
Nagasaka also teaches wherein the field measurement apparatus acquires the measurement data by scanning one or more field sensors, obtaining the data from an array of field sensors, or obtaining an optical image that is correlated with the vector field (abstract “A calculation controller calculates a magnetic field C (C.sub.x, C.sub.y, C.sub.z) of a measurement region using X axis and Y axis components A.sub.x and A.sub.y of the alternating magnetic fields, and a spin polarization degree M.sub.x corresponding to a measurement value W.sub.- from a magnetic sensor.” And [0031] “FIG. 5 is a schematic diagram illustrating a configuration of a magnetic sensor according to the present embodiment, and, specifically, is a plan view viewed from the Z direction.” And [0032] “FIG. 6 is a schematic diagram illustrating the configuration of the magnetic sensor according to the present embodiment, and, specifically, is a side view viewed from the Y direction.” And [0079] “The processing unit 40 performs various calculation processes on the basis of a predetermined program or data, an operation signal from the operation unit 31, a measurement signal from the magnetic sensor 10, and the like, so as to control an operation of the calculation controller 30.”).

Regarding claim 3, the references teach the system of claim 1. Prince further teaches wherein the vector field comprises a magnetic field             
                
                    
                        B
                    
                    →
                
            
         (abstract “Inner product probe measurements are defined for tomographic reconstruction of 3-D vector fields.” And pg. 484 col. 2 “Many fields are restricted by physical laws to be either irrotational or solenoidal fields. For example, an electrostatic field generated by a collection of charged particles is irrotational, and a magnetic field is solenoidal.”).

Regarding claim 6, the references teach the system of claim 1. Prince further teaches wherein the vector field comprises an electric field (abstract “Inner product probe measurements are defined for tomographic reconstruction of 3-D vector fields.” And pg. 484 col. 2 “Many fields are restricted by physical laws to be either irrotational or solenoidal fields. For example, an electrostatic field generated by a collection of charged particles is irrotational, and a magnetic field is solenoidal.”).

Regarding claim 8, the references teach the system of claim 1. Prince further teaches wherein the vector field (            
                
                    
                        A
                    
                    →
                
            
        ) satisfies             
                ∇
                ∙
                
                    
                        A
                    
                    →
                
                =
                0
                 
            
        and             
                ∇
                ×
                
                    
                        A
                    
                    →
                
                =
                0
            
         for at least a set condition (pg. 484 col. 1 “According to Helmholtz's Theorem, a vector field q(x, y, z) can be uniquely written as [Equations 5a-c]” and col. 2 “Since            
                ∇
                ×
                
                    
                        q
                    
                    
                        I
                    
                
                =
                0
            
        , the component             
                
                    
                        q
                    
                    
                        I
                    
                
            
         is called irrotational; since             
                ∇
                ∙
                 
                
                    
                        q
                    
                    
                        S
                    
                
                =
                0
                 
            
        = 0 the component             
                
                    
                        q
                    
                    
                        S
                    
                
            
         is called solenoidal” and “Many fields are restricted by physical laws to be either irrotational or solenoidal fields. For example, an electrostatic field generated by a collection of charged particles is irrotational, and a magnetic field is solenoidal.”). 

Regarding claim 10, Prince teaches a method comprising:
obtaining measurement data for one dimension of the vector field, wherein the measurement data is limited to the one dimension of the vector field (pg. 485 col. 1 “any single inner product measurement gf (t,w) can be used to reconstruct an irrotational field provided that the probe direction satisfies …” And col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions.” Examiner notes that a probe can only measure one component or dimension of the vector field, therefore each measurement acquired is limited to one dimension of the vector field. Also see pg. Previous efforts to develop the tomography of vector fields have focused on specific fixed vectors through which the inner product measurement is taken. We have generalized this concept to arbitrary inner product "probe" directions where these probes can depend on t and w.”); and
obtaining the measurement data of the vector field as input data (pg. 483 col. 1 “This paper generalizes this previous work by including a more general type of measurement, which we call inner product probe measurements, and by including three-dimensional vector fields.”) for the discrete counterparts to the set of equations, and 
calculating, by the at least one computing device, output data along remaining dimensions of the vector field by solving, using a matrices solution, the set of equations using the measurement data as input data; (pg. 485 col. 1 “But (12) is a more general result which shows that any single inner product measurement gf (t,w) can be used to reconstruct an irrotational field provided that the probe direction satisfies …” pg. 485 col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions. Furthermore, after evaluating the cross products it can be shown that B = MT, and since M-1 = MT the full reconstruction formula is [Equation 17]” And pg. 486 col. 1 “Therefore, the irrotational or solenoidal component of an arbitrary 3-D vector field can be reconstructed separately using only one or two inner product measurement sets, respectively” And “We have shown very general conditions under which an arbitrary vector field can be reconstructed from probe measurements through a matrix inversion at each t and w followed by standard inverse Radon transform methods. We have also shown how fields known to be either irrotational or solenoidal can be reconstructed using fewer inner product measurements than is required for an arbitrary 3-D field.”).
	constructing, by the at least one computing device, a three-dimensional
model of the multidimensional vector field from the measurement data and the output
data (pg. 484 col. 1 “We define the Radon transform of a 3-D vector field q = q(x, y, z) = (u(x, y, z), v(x, y, z), w(x, y, z)) as q(t,w) = (u(t,w), v(t,w), w(t,w)), (2)” and pg. 486 col. 1 “We have shown very general conditions under which an arbitrary vector field can be reconstructed from probe measurements through a matrix inversion at each t and w followed by standard inverse Radon transform methods.”).
Prince does not appear to explicitly disclose at least one computing device, the at least one computing device configured to simultaneously solve a set of equations characterizing the vector field by composing the set of equations into discrete counterparts.
However, Nagasaka teaches at least one computing device ([0077] “As illustrated in FIG. 7, the calculation controller includes an operation unit 31, a display unit 32, a communication unit 33, a processing unit 40, and a storage unit 50.” And [0090] “The storage unit 50 is constituted of a storage device such as a read only memory (ROM), a random access memory (RAM), or a hard disk. The storage unit 50 stores a program, data, or the like for the processing unit 40 integrally controlling the calculation controller 30, and is used as a work area of the processing unit 40 so as to temporarily store results of calculation performed by the processing unit 40, operation data from the operation unit 31, or the like.”), the at least one computing device configured to simultaneously solve a set of equations characterizing the vector field  by composing the set of equations into discrete In the magnetic field measurement method of this application example, the magnetic field (C.sub.x, C.sub.y, C.sub.z) of the measurement region of the medium, which is a three-dimensional vector, can be calculated by solving simultaneous equations, the simultaneous equations being defined by three or more equations obtained by assigning respective values of combinations of the magnetization values, the values of the first alternating magnetic field, and the values of the second alternating magnetic field, to Equation 1” Also see [0085] – [0090].).
Prince and Nagasaka are analogous art because they are from the same field of endeavor of determining vector fields.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector computing system disclosed by Prince with the computing device and simultaneous equations disclosed by Nagasaka.
 One of ordinary skill in the art would have been motivated to make this modification in order to obtain fields in plurality of directions (Nagasaka [0006]).

Regarding claim 12, the references teach the method of claim 10. Prince further teaches wherein the field measurement apparatus acquires the measurement data by scanning one or more field sensors, obtaining the data from an array of field sensors, or obtaining an optical image that is correlated with the vector field (Prince pg. 483 col. 1 “This paper generalizes this previous work by including a more general type of measurement, which we call inner product probe measurements, and by including three-dimensional vector fields.” And pg. 485 col. 2 “A convenient pair of probes p 1 and p2 can be defined by creating a particular orthonormal frame. Let i, J, and k denote unit vectors in the x, y, and z directions respectively. Now let M be an orthogonal matrix with the properties that detM = +1 and w = Mk. The two probes P1 = Pj = Mj and P2 = Pi = -Mi are orthogonal to w and to each other and clearly satisfy the above conditions.”) 

Regarding claim 14, the references teach the method of claim 10. Prince further teaches wherein the vector field comprises a magnetic field, a fluidic flow field, or an electric field (abstract “Inner product probe measurements are defined for tomographic reconstruction of 3-D vector fields.” And pg. 484 col. 2 “Many fields are restricted by physical laws to be either irrotational or solenoidal fields. For example, an electrostatic field generated by a collection of charged particles is irrotational, and a magnetic field is solenoidal.”).

Regarding claim 15, the references teach the method of claim 14. Prince further teaches wherein the vector field (            
                
                    
                        A
                    
                    →
                
            
        ) satisfies             
                ∇
                ∙
                
                    
                        A
                    
                    →
                
                =
                0
                 
            
        and             
                ∇
                ×
                
                    
                        A
                    
                    →
                
                =
                0
            
         for at least a set condition (pg. 484 col. 1 “According to Helmholtz's Theorem, a vector field q(x, y, z) can be uniquely written as [Equations 5a-c]” and col. 2 “Since            
                ∇
                ×
                
                    
                        q
                    
                    
                        I
                    
                
                =
                0
            
        , the component             
                
                    
                        q
                    
                    
                        I
                    
                
            
         is called irrotational; since             
                ∇
                ∙
                 
                
                    
                        q
                    
                    
                        S
                    
                
                =
                0
                 
            
        = 0 the component             
                
                    
                        q
                    
                    
                        S
                    
                
            
         is called solenoidal” and “Many fields are restricted by physical laws to be either irrotational or solenoidal fields. For example, an electrostatic field generated by a collection of charged particles is irrotational, and a magnetic field is solenoidal.”).
 
Regarding claim 17, the references teach a non-transitory computer readable medium storing a plurality of computer instructions that, when executed by at least one computing device, cause the at least one computing device to at least: obtain a set of equations for a see rejection claim 10).

Regarding claim 20, the references teach the non-transitory computer readable medium of claim 17, wherein the vector field comprises a magnetic field, a fluidic flow field, or an electric field (see rejection claim 14).

Claim 5, 13, 16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Prince in view of Nagasaka and in further view of Patterson et al. ("A magneto-optical microscope for quantitative mapping of the stray fields of magnetic microstructures." 2014 Hilton Head Workshop on Sensors and Actuators. 2014.), hereinafter Patterson.
Regarding claim 5, Prince in combination with Nagasaka teaches the limitations of claim 1.
Prince in combination with Nagasaka does not appear to explicitly disclose wherein the field measurement apparatus comprises a magneto-optical indicator film (MOIF).
However, Patterson teaches wherein the field measurement apparatus comprises a magneto-optical indicator film (MOIF) (Patterson pg. 359 col. 2 “At the heart of the system functionality is the MOIF, which leverages the Faraday Effect for visualization and measurement of magnetic fields.”)..

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Prince with the MOIF disclosed by Patterson.
One of ordinary skill in the art would have been motivated to make this modification in order to provide an imaging technique that affords the benefit of speed, along with low cost and ease of operation (Patterson pg. 359 col. 1).

Regarding claim 13, Prince in combination with Nagasaka teaches the limitations of claim 10.
Prince in combination with Nagasaka does not appear to explicitly disclose wherein the measurement data comprises a plurality of slices along increasing heights of a single component of the vector field.
However, Patterson teaches wherein the measurement data comprises a plurality of slices along increasing heights of a single component of the vector field (Patterson pg. 361 col. 2 “Multiple measurements were taken at different heights above the sample.” And pg. 362 col. 1 “Figure 9 is a comparison plot between the experimental results and the simulations. Only three heights are shown for clarity.”)
Prince, Nagasaka and Patterson are analogous art because they are from the same field of endeavor of obtaining vector fields.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Prince with the measurements at 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an imaging technique that affords the benefit of speed, along with low cost and ease of operation (Patterson pg. 359 col. 1).

Regarding claim 16, Prince in combination with Nagasaka teaches the limitations of claim 10.
Prince in combination with Nagasaka does not appear to explicitly disclose positively validating a theoretical model of the vector field against the constructed model of the vector field without applying an error correction process to the constructed model.
However, Patterson teaches positively validating a theoretical model of the vector field against the constructed model of the vector field without applying an error correction process to the constructed model (Patterson pg. 361 col. 2 “As a proof of operation, a known sample is measured using the magneto-optical microscope. The sample chosen for this test was a commercially purchased NdFeB cylindrical magnet with a 1.0 mm height and 1.0 mm radius. The magnetic properties were first measured using a vibrating sample magnetometer (VSM), and from this information the stray magnetic fields were simulated using finite element analysis software (COMSOL Multiphysics). The stray fields were then experimentally measured using the 250 mT MOIF. Multiple measurements were taken at different heights above the sample” And pg. 362 col. 1 “Figure 9 is a comparison plot between the experimental results and the simulations. Only three heights are shown for clarity. The experimental results match the simulations fairly well.” Examiner notes that Patterson does not describe error correction when validating).
Prince, Nagasaka and Patterson are analogous art because they are from the same field of endeavor of obtaining vector fields.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector field constructing method by Prince with the validation disclosed by Patterson.
One of ordinary skill in the art would have been motivated to make this modification in order to provide an imaging technique that affords the benefit of speed, along with low cost and ease of operation (Patterson pg. 359 col. 1) and validate the method (pg. 362 col. 2).

Regarding claim 18, the references teach the system of claim 5. Prince in combination with Nagasaka does not appear to explicitly teach wherein the magneto-optical indicator film determines a z component of a stray magnetic field from a magnetic structure.
However, Patterson further teaches wherein the magneto-optical indicator film determines a z component of a stray magnetic field from a magnetic structure (Patterson pg. 359 col. 1 “ This paper presents a tool called a “magneto-optical microscope” for quantitative imaging and measurement of stray magnetic fields produced from micromagnetic structures.” Also see Table 1 which shows that MOI measures the z component of the magnetic field. pg. 362 col. 2 “We have developed a system and unique image processing system to quantitatively map the stray fields of microscale magnetic structures.”).

Regarding claim 19, the references teach the non-transitory computer readable medium of claim 17, wherein the measurement data comprises a plurality of slices along increasing heights of a single component of the vector field (see rejection claim 13).

Regarding claim 21, the references teach the non-transitory computer readable medium of claim 17, wherein the plurality of computer instructions that, when executed by at least one computing device, further cause the at least one computing device to positively validate a theoretical model of the vector field against the constructed map of the vector field without applying an error correction process to the constructed map (see rejection claim 16).

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Prince in view of Nagasaka and in further view of Braun et al. ("Tomographic reconstruction of vector fields." IEEE Transactions on signal processing 39.2 (1991): 464-471.), hereinafter Braun.
Regarding claim 7, Prince in combination with Nagasaka teaches the limitations of claim 1.
Prince in combination with Nagasaka does not appear to explicitly disclose wherein the vector field comprises a fluidic flow field.
However, Braun teaches wherein the vector field comprises a fluidic flow field (Braun abstract “Some experimental results are presented showing the reconstruction of How velocity fields” And pg. 464 col. 1 “Tomographic methods benefit from the interaction between fields and a radiation used in the measurement. Vector fields show an anisotropic behavior. Therefore, two different interaction effects can be observed as shown in the following two examples. The first effect occurs when fluid velocity fields are investigated by ultrasonic time-of-flight measurements.” And pg. 469 col. 2 “To verify our theory we carried out some experimental studies on fluid flows.”).
Prince, Nagasaka and Braun are analogous art because they are from the same field of endeavor of obtaining vector fields.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector field disclosed by Prince with the fluidic flow field disclosed by Braun by replacing one vector field type with another to obtain predictable results of determining the vector field for fluidic flow.
One of ordinary skill in the art would have been motivated to make this modification in order to make a number of new nonintrusive measurement methods possible (Braun pg. 464 col. 1).

Allowable Subject Matter
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the references teach the system of claim 3 as shown above. The references individually or in combination do not teach wherein the discrete counterparts to the set of equations comprise:

    PNG
    media_image1.png
    325
    674
    media_image1.png
    Greyscale

with Bx, By, and Bz representing x-axis, y-axis, and z-axis components of the magnetic field                         
                            
                                
                                    B
                                
                                →
                            
                        
                    . It is for these reasons the claimed invention overcomes the prior art.
	Regarding claim 11, claim 11 recites similar allowable subject matter as claim 4 using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2128